Citation Nr: 0211703	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  97-29 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for major 
depressive disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975.  

This appeal arises from a August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's application to reopen 
a claim for service connection for major depressive disorder.  


FINDINGS OF FACT

1.  Service connection was initially denied for a nervous 
condition in an unappealed October 1990 RO rating decision.  

2.  The RO denied the veteran's application to reopen the 
claim for service connection for a nervous condition in an 
unappealed RO decision in July 1992.  

2.  The additional evidence submitted in support of the 
veteran's application to reopen a claim of service connection 
for major depression bears directly and substantially upon 
the specific matter under consideration, but it is either 
cumulative or redundant, or not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  


CONCLUSIONS OF LAW

1.  The October 1990 and July 1992 RO decisions, which denied 
service connection for a nervous condition and the veteran's 
application to reopen his claim, respectively, are final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2001).  

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
major depression.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103. 5103A, 5107 
(West Supp. 2001)).  Regulations implementing the VCAA have 
now been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations eliminate 
the concept of a well-grounded claim and redefine the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits. 

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (to be codified at 
38 C.F.R. §§ 3.156(a) and 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. at 45,620.  They do not apply 
in the instant case as the claim to reopen was filed well 
before August 2001.  

A recent decision from the United States Court of Appeals for 
the Federal Circuit in Dyment v. Principi, __ F.3d __, No. 
00-7075 (Fed. Cir. Apr. 24, 2002), held that § 3(a) of the 
VCAA (the duty to assist and duty to inform sections of the 
VCAA) was not intended to be given retroactive effect.  The 
recent decision in Bernklau v. Principi, __ F.3d __, No. 00-
7122 (Fed. Cir. May 20, 2002) concurred with this decision, 
stating that the decision in Dyment was plainly correct.  The 
recent decisions in Dyment and Bernklau conflict with a VA 
General Counsel opinion that remains in effect, and is 
binding on the Board.  VAOPGCPREC 11-2000 (Nov. 27, 2000).  
The applicability or non-applicability of the VCAA in this 
case, however, is a moot point because any new notice or 
development duties mandated by the VCAA and implementing 
regulations have been met.  Under the VCAA, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In evaluating the VA's duty to 
assist the veteran in the development of his case, the Board 
notes the extensive medical records obtained since the 
veteran filed this claim many years ago.  There has never 
been any indication of missing medical records.  The only 
treatment identified by the VA was received at VA facilities, 
and those records were obtained by the RO.  The veteran 
alleges hospitalizations during service but these records are 
in the claims file.  Significantly, the veteran has failed to 
provide any indication of evidence not already in the 
possession of the Board that would support his case.  In 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992), the U.S. 
Court of Appeals for Veterans Claims (Court) stated, in 
pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

Regarding the duty to notify, communications from the VA to 
the veteran, including rating decisions, the statement of the 
case, the supplemental statements of the case, and letters 
from the RO, to include a VCAA letter mailed in April 2002 
have kept the veteran apprised of what he must show to 
prevail in his claim.  The evidence appears to be complete.  
Consequently, there is no further duty to notify the veteran 
what evidence he may submit.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Factual Background.  The veteran filed his initial claim for 
service connection for a nervous disorder in July 1990.  The 
following records were received in support of the veteran's 
claim:
Service medical records show that the veteran sustained an 
injury in June 1974 when he fell while intoxicated.  In 
August 1974 he complained of sudden dizzy spells; at that 
time the medical officer suspected that the veteran might be 
feeling the after effect of coming off drugs.  February 1975 
service medical records reveal the veteran had been snorting 
heroin, irregularly and abusing another substance about every 
other day, and that he wanted to "get off" drugs.  A March 
1975  Report of Medical Examination for Chapter 13 (unfitness 
for service) includes a normal psychiatric evaluation.  
"Opiate abuser" was listed in the summary of defects.  On 
his Report of Medical History the veteran checked depression 
or excessive worry and nervous trouble.  A Clinical Record 
Cover Sheet, dated in June 1975, revealed drug abuse-opiates 
had been diagnosed.  The veteran completed a 21 day 
rehabilitation program.  In June 1975 the veteran was 
admitted to the hospital for drug abuse-opiates.  He was 
discharged four days later with a notation he was to receive 
a Chapter 13 discharge.  The veteran denied current drug 
abuse.  

The veteran's DD 214 revealed he was separated from service 
for unfitness due to drug abuse.  The veteran was separated 
from the service in August 1975.  

Records of VA hospitalization during July and August 1975 
reveal the veteran was admitted for psychiatric observation.  
The hospital summary indicates the veteran was ordered by the 
Army to go to the hospital.  It was noted that he was using 
heroin, hash, and cocaine, mostly by snorting while overseas 
in Germany.  The veteran was somewhat tense and anxious.  
Those symptoms were controlled with Thorazine. 

March 1987 VA records included diagnosis of depression.  June 
1990 VA records included diagnosis of depression with 
homicidal and suicidal ideas and alcohol abuse.  A June 1990 
hospital summary reveals the veteran had a history of five to 
six prior admissions for depression and/or drug abuse.  

The RO denied the veteran's original claim for service 
connection for a nervous condition in October 1990.  A 
November 1990 letter to the veteran from the RO informed him 
his claim for service connection for a psychiatric disorder 
had been denied.  The veteran did not file a notice of 
disagreement with that decision within one year of the date 
of the letter.  Instead he filed a claim for non-service 
connected pension benefits in August 1991.  

In March 1992 the veteran submitted a request to reopen his 
claim for service connection for major depression.  The 
evidence submitted to reopen the claim includes the 
following:  

May 1991 VA hospital records for treatment of bipolar 
disorder, depressed, with psychotic features.  A VA hospital 
summary of July to September 1991 revealing treatment for 
depression and suicidal ideation.  March 1992 records of 
hospitalization noted treatment for a major depressive 
disorder.  The veteran was being followed in the Outpatient 
Alcohol and Drug Treatment Program and was admitted through 
that program due to depression with suicidal and homicidal 
ideation.  

In a July 1992 rating decision the RO denied the veteran's 
application to reopen the claim for service connection for a 
nervous condition.  The RO sent the veteran a letter in 
August 1992 informing him his claim had been denied but he 
failed to file notice of disagreement with that 
determination.  

The veteran submitted an application to reopen his claim for 
service connection for a nervous condition in January 1996.  
The additional evidence added to the claims folder included 
the following:

June to August 1993 VA treatment records including diagnoses 
of schizoaffective disorder-symptoms, and 
depression/polysubstance abuse.  A September 1993 VA mental 
disorders examination noted a diagnostic impression of 
depression, bipolar and substance abuse by history.  The VA 
notes of treatment and group therapy conducted in 1993 were 
obtained.  They included references to a history of 
schizophrenia.  The hospital summary of inpatient treatment 
from October 1993 to November 1993 included discharge 
diagnoses of cocaine dependence, in partial remission; 
alcohol dependence, in partial remission; and major 
depression with psychotic features.  VA treatment notes from 
January to September 1995 were also obtained.  Also included 
were notes from VA domiciliary dated from December 1996 to 
April 1997.  

Based on those records the RO denied the veteran's 
application to reopen his claim for service connection for 
major depressive disorder in an August 1997 rating decision.  
The veteran filed a notice of disagreement with that decision 
in September 1997.  The RO issued a statement of the case to 
the veteran in September 1997.  The veteran submitted his 
substantive appeal in September 1997.  

The veteran testified at an RO hearing in October 1998 that 
he was hospitalized in Germany while in service for 
depression.  (T-2).  He was first hospitalized at the Fifth 
General at Bad Cannstatt, Germany then in Oxburg.  Then he 
was sent to Darnall Army Medical Center.  He was given 
Thorazine.  (T-3).  Prior to his discharge he was treated at 
the VA Medical Center in Dallas.  He did not have a 
depressive disorder prior to entering the service.  He first 
started having problems while in basic training.  He had 
difficulty getting along with the other soldiers.  The 
veteran and his representative asserted his drug abuse 
started because of his major depression.  (T-6).  The veteran 
was living in the domiciliary at Temple.  (T-10).  

The RO issued a supplemental statement of the case to the 
veteran in November 1998.  In April 2002 the RO sent the 
veteran a letter explaining the provisions of the VCAA.  

Relevant Laws and Regulations.  Generally, a final decision 
issued by an RO may not thereafter be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered.  See 38 U.S.C.A. § 7105(c) (West 1991).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 1991), 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  Second, if VA determines that the evidence is 
new and material, the VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, 
but only after ensuring that the duty to assist has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the analysis set forth in Elkins), 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  In order for evidence to be sufficient to reopen 
a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2001).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
psychosis, when they are manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001.  

Analysis.  The Court has held VA is required to review for 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273, 283 (1996).  The July 1992 rating decision 
is the last final disallowance of the claim.  

The evidence submitted since the July 1992 RO decision 
includes VA examinations and treatment records.  Those 
records are cumulative of previously considered medical 
records because they merely confirm what was previously 
known: post-service medical evidence of a psychiatric 
disorder many years after service with no causal link to 
service.  Thus, the additional medical records are not new 
evidence, within the meaning of the cited legal authority.

In addition to the medical records the transcript of the 
veteran's testimony in October 1998 was added to the claims 
folder.  It includes statements from the veteran that he was 
treated for depression in service and his assertion that his 
current depression is causally linked to the symptoms of 
depression during service. Such statements are arguably not 
even "new," to the extent that they are essentially 
repetitious of contentions of record at the time of the 1990 
and 1992 rating decisions.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  Although his statements are deemed truthful 
and probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability. See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  The service medical records show that the veteran 
was hospitalized as alleged but the reason for the 
hospitalizations is drug abuse.  While he complained of 
nervousness and depression, the only diagnosis recorded 
during service, which was after a thorough psychiatric 
evaluation, was drug abuse.  Substance abuse is deemed by 
statute to be the result of willful misconduct and cannot 
itself be service-connected.  See 38 U.S.C.A. §§ 105(a), 1110 
(West 1991).  The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  38 C.F.R. § 
3.301(c)(3).  There is no indication of a diagnosis of 
depression during service.  The veteran's assertions in this 
regard are not deemed to be credible in light of the lack of 
any objective evidence of record showing that the veteran was 
diagnosed with depression during service or currently has 
depression that is causally linked to service.  Thus, even if 
some of contentions of record represent "new" evidence, it is 
nonetheless not "material" because it has not been shown that 
the veteran has any medical knowledge beyond that of lay 
persons.  Moray v. Brown, 5 Vet. App. 211 (1993).

The additional medical evidence in question shows treatment 
for depression but it does not provide a basis to reopen the 
previously denied claim.  This evidence merely confirms post-
service psychiatric symptoms, which is cumulative of 
previously considered evidence.  Such evidence is not new, 
within the meaning of the cited legal authority, nor is it so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As the additional evidence 
submitted is not new or material, the veteran's claim may not 
be reopened.


 




ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for major 
depressive disorder.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

